Citation Nr: 9920775	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  98-16 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for osteoarthritis of the 
lumbosacral spine as secondary to confinement as a prisoner 
of war (POW).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant, and H.B.


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from October 1941 to 
September 1945, and was a POW of the German Government from 
February 17, 1943 to May 3, 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision, in which the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA) declined to reopen the appellant's 
claim for service connection for residuals of a back injury.  

The Board notes that the issue of the case has been rephrased 
in order to comport with the holding in Yabut v. Brown, 6 
Vet.App. 79, 83 (1993), wherein the Court of Appeals for 
Veterans Claims held that new and material evidence is not 
required to reopen a previously denied claim for a POW 
presumptive disease listed in 38 U.S.C.A. § 1112.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  The appellant was a POW of the German Government from 
February 17, 1943 to May 3, 1945.

3.  The appellant's osteoarthritis of the lumbosacral spine 
is post- traumatic in nature, and his symptomatology of 
chronic pain with pain on movement is sufficient to support a 
disability evaluation of 10 percent or more.



CONCLUSION OF LAW

Post- traumatic osteoarthritis of the lumbosacral spine was 
incurred during active service.  38 U.S.C.A. §§ 1110, 1112, 
5107 (West 1991); 38 C.F.R. § 3.309(c) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends, in essence, that he manifests post- 
traumatic osteoarthritis of the lumbosacral spine which stems 
from a traumatic injury he incurred while imprisoned by the 
German Government during World War II.  At his video- 
conference hearing before the undersigned in May 1999, he 
testified to being struck in the back with a rifle butt by a 
German soldier while in captivity.  Thereafter, he 
experienced chronic back pain which progressively worsened 
over the years.  In approximately the early 1960's, he 
underwent traction table treatment by his private physician.  
He is currently diagnosed with arthritis of the lumbar spine 
which is manifested by chronic pain with pain on movement.  
His fellow servicemate, who was also a POW at the same German 
camp, testified to his personal observation of the rifle butt 
injury.  The undersigned finds the testimony as to in- 
service back injury to be credible.

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1998).  Arthritis may be presumed to have 
been incurred in service, if the evidence shows that such 
disease became manifest to a degree of 10 percent within one 
year of separation from active service, even though there is 
no evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1110, 1112, 1113, (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (1998).

VA law and regulations further provide that if a veteran is a 
former POW, and was interned or detained for not less than 30 
days, then post- traumatic osteoarthritis may be 
presumptively service connected if manifest to a degree of 10 
percent or more at any time after discharge or release from 
active service, even though there is no record of these 
diseases during active service, provided the rebuttable 
presumption provisions of 38 C.F.R. § 3.307 are also 
satisfied.  38 U.S.C.A. § 1112(b) (West 1991); 38 C.F.R. § 
3.309(c) (1998).  A well grounded claim for presumptive 
service connection for disease or disability as secondary to 
confinement as a POW is presented where a claimant 
establishes that he/she (1) was a POW for at least 30 days 
and (2) has a diagnosis of a presumptive disease which is 10 
percent disabling.  Greyzck v. West, 12 Vet. App. 288 (1999).  
The term osteoarthritis is a synonym of the terms 
degenerative arthritis and degenerative joint disease.  Id., 
at 291 (citing STEDMAN'S MEDICAL DICTIONARY 149, 1267 (26th 
ed. 1995).

Medical records of file reveal that the appellant first 
received medical treatment for lumbar sacral strain by L. 
Jennings Owens, M.D., in January 1973.  He was prescribed 
traction treatment for complaint of backache and pain on 
movement.  He was first diagnosed with degenerative arthritic 
changes in the spine in 1979.  An April 1985 VA orthopedic 
examination confirmed the diagnosis of degenerative changes 
of the lumbosacral spine with an x- ray examination.  On VA 
orthopedic examination, dated in April 1987, the examiner 
rendered an initial diagnosis of "hypertrophic or post- 
traumatic osteoarthritis of the lumbosacral spine to knees" 
"pending x- rays." The examiner later amended that report 
by adding the comment "see report," and his diagnosis 
remained unchanged.  Subsequent private medical records 
report that the appellant underwent back surgery in 
approximately 1987, and that he was receiving Social Security 
disability payments due to his back disability in 1988.  
Following his surgery, he had disc problems.  In a letter 
dated in August 1998, Dr. Owens indicated that the appellant 
continued to have "chronic back pain."

The appellant was a POW for more than two years.  The medical 
evidence is in relative equipoise as to whether the 
degenerative changes of the lumbosacral spine are the result 
of the aging process or are post- traumatic in etiology.  
Symptomatology associated with the osteoarthritis is 
sufficient to support a disability evaluation of 10 percent 
or more.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5010 (1998).  With application of the benefit of the doubt 
rule, the Board finds that the appellant has post- traumatic 
osteoarthritis of the lumbosacral spine which is presumed due 
to his POW internment.  Accordingly, the claim is allowed.


ORDER

Service connection for post- traumatic osteoarthritis of the 
lumbosacral spine is granted.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

